UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4268
AKEEM LABEEB AL-MUWWAKKIL,
a/k/a Willie Moore,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                            (CR-01-92)

                  Submitted: September 27, 2002

                      Decided: October 23, 2002

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Ellenson, Newport News, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Matthew W. Hoffman, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. AL-MUWWAKKIL
                               OPINION

PER CURIAM:

   Akeem Labeeb Al-Muwwakkil appeals his conviction after a jury
trial for possession of a firearm by a convicted felon in violation of
18 U.S.C. § 922(g)(1) (2000). Al-Muwwakkil was arrested when, dur-
ing the arrest of another passenger, he was discovered in the back seat
of his brother’s car with a bag containing a backpack with two pistols
in it. Prior to trial, Al-Muwwakkil tried unsuccessfully to suppress the
contents of the backpack by arguing that the arresting officer violated
his Fourth Amendment rights by searching the contents of the bag and
the backpack. Al-Muwwakkil proceeded to trial and was convicted by
a jury. This appeal followed.

   On appeal, Al-Muwwakkil contends that the district court erred in
failing to distinguish his factual circumstances from those in the
Supreme Court’s illustrative opinion in Wyoming v. Houghton, 526
U.S. 295, 301-07 (1999). After a thorough review of the record and
the transcript of the hearing in the district court, we have no difficulty
in finding that the district court did not err in denying Al-
Muwwakkil’s motion to suppress the evidence at issue. United States
v. Photogrammetric Data Servs., Inc., 259 F.3d 229, 237 (4th Cir.
2001), cert. denied, ___ U.S. ___, 70 U.S.L.W. 3373 (U.S. Mar. 18,
2002) (No. 01-722). The district court correctly applied the appropri-
ate Supreme Court precedent in determining that, even assuming Al-
Muwwakkil possessed standing to challenge the actions of the arrest-
ing officers, Rakas v. Illinois, 439 U.S. 128, 141-43 (1978), the sei-
zure was proper. New York v. Belton, 453 U.S. 454, 460 (1981).

   Accordingly, we hereby affirm the district court’s order denying
the motion to suppress and affirm Al-Muwwakkil’s conviction and
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED